DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 4/23/2021.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Information Statements (IDS) filed on 9/7/2021 and 2/3/2022 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of US PAT 11,089,405. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are rejected as being unpatentable over the claims of the US PAT 10,650,097.  Please see below for the mapping in the table, where the bolded limitations indicate the corresponding limitations between the US PAT and instant application.  

Instant application
US PAT 11,089,405
1. An apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured to with the at least one processor cause the apparatus to at least:


receive at least one speech input using a microphone configured to generate a signal based on a sound field surrounding the apparatus;















analyse the at least one speech input to determine one or more expressions within the at least one speech input: and




control at least one audio output signal dependent upon the one or more expression,
wherein the at least one speech input is independent of the at least one audio output signal and wherein the controlling of the at least one audio output signal is dependent upon determining the expression within the at least one speech input.
19. An apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured to with the at least one processor cause the apparatus to at least:


receive, at a portable electronic device, at least one first audio signal input generated by at least one microphone of the portable electronic device, wherein the at least one first audio signal input is associated with a first source captured from a location surrounding the portable electronic device;
receive at least one second audio signal at the portable electronic device, wherein the at least one second audio signal is associated with a second source, wherein the first source is different from the second source and the second source is associated with one of a plurality of audio or visual media sources being consumed by the portable electronic device at a same time the at least one first audio signal input is received;


analyze the at least one first audio signal input to determine one or more expressions from a predefined expression set within the at least one first audio signal input;



generate a control signal to control the at least one second audio signal or the at least one first audio signal input in response to determination of the one or more expressions in the at least one first audio signal input, wherein to control the at least one second audio signal or the at least one first audio signal input comprises volume processing at least one of the at least one first audio signal input and the at least one second audio signal dependent on the determination of the one or more expressions and spatial processing of at least one of the at least one first audio signal input and the at least one second audio signal for sound reproduction such that during sound reproduction of the first and second audio signals, at least one of the at least one first audio signal input and the at least one second audio signal is spatially located to the front or side or rear of a listener depending on the determined one or more expressions,
wherein spatial processing of at least one of the at least one first audio signal input and the at least one second audio signal dependent on the determination of the one or more expressions comprise:
generating at least one of an impulse response or a transfer function associated with at least one of the at least one first audio signal input and the at least one second audio signal, wherein the generated at least one of the impulse response and the transfer function is dependent on the determination of the one or more expressions; and
applying the generated at least one of the impulse response and the transfer function respectively to one of the at least one first audio signal input and the at least one second audio signa; and
output to an audio output the spatially processed at least one of the at least one first audio signal input and the at least one second audio signal.




Other independent claims 14 and 20 are also similar to the independent claims 1 and 22 of the US PAT.
With respect to the dependent claims, each claim maps to the dependent claims of the US PAT or are found within the scope of the independent claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-15, and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over FUMAROLO (US 2011/0276326 A1) and in further view of GOLDSTEIN (US 2008/0137873 A1).

REGARDING CLAIM 1, FUMAROLO discloses an apparatus comprising at least one processor and at least one memory including computer code for one or more programs, the at least one memory and the computer code configured to with the at least one processor cause the apparatus to at least: 
receive at least one speech input (FUMAROLO Par 38 – “For example, while monitoring audio streams received by the transceiver 210 on 10 police channels numbered 1 to 10 …”) using a microphone configured to generate a signal based on a sound field [surrounding] remote from the apparatus (FUMAROLO Fig. 1 Dispatch Console 110; Par 17  -- “The communication sources (devices) … include, but not limited to … cellular telephones …”; Par 38 – “For example, while monitoring audio streams received by the transceiver 210 on 10 police channels numbered 1 to 10, If a keyword “thief” is found in the first 3 audio streams numbered 1,2, and 3, then a list of the first three channels … used for receiving the first 3 audio streams ….”); 
analyse the at least one speech input to determine one or more expressions within the at least one speech input (FUMAROLO Par 50 – “…a new keyword “emergency” to be checked for in the audio streams being received from the 5 ambulance channels which are being monitored by the dispatch console now.”); and 
control at least one audio output signal dependent upon the one or more expression (FUMAROLO Fig. 3 Step 310 – “Receiving a plurality of audio streams simultaneously from a plurality of mobile devices” and Step 330 – “Automatically performing at least a predefined dispatch console operation …”; Par 37 – “In another example, highlighting the keyword in an audio stream can be done by raising a volume for predetermined portions of the audio stream including the detected keyword while playing the audio for the selected audio stream”; Par 50 – “In this particular example, the dispatch console automatically raises the volume of the audio stream received from the ambulance channel in which the keyword “emergency” has been detected …”; Par 51 – ‘The above described methods … can reduce the risks of a dispatcher missing or skipping important calls and information due to mixing of multiple audio signals received from plurality of sources.  The automatically performed dispatch console operations can further help the dispatcher to clearly discern between the pluralities of received audio streams.”), 
wherein the at least one speech input is independent of the at least one audio output signal (FUMAROLO 50 – “Therefore, the dispatch console will now check 350 the audio streams being received from the 5 ambulance channels for the new keyword “emergency.” Upon detecting the new keyword “emergency”, the dispatch console can automatically perform 330 another predefined dispatch console operation. In this particular example, the dispatch console automatically raises the volume of the audio stream received from the ambulance channel in which the keyword “emergency” has been detected to alert the dispatcher. The dispatcher may then take appropriate action.”; In other words, a input signal (e.g., channel #2) is independent of an output signal (e.g., channel #1 in which the keyword has been detected).) and wherein the controlling of the at least one audio output signal is dependent upon determining the expression within the at least one speech input (Par 37 – “In another example, highlighting the keyword in an audio stream can be done by raising a volume for predetermined portions of the audio stream including the detected keyword while playing the audio for the selected audio stream”; Par 50 – “In this particular example, the dispatch console automatically raises the volume of the audio stream received from the ambulance channel in which the keyword “emergency” has been detected …”;.).
FUMAROLO is silent to the [square-bracketed] limitations and teaches the underline limitations instead.  

GOLDSTEIN discloses the [square-bracketed] limitations. GOLDSTEIN discloses a method/system for controlling audio signals comprising:
receive at least one speech input (GOLDSTEIN Par 60 – “For instance, a voice activity detector within the earpiece 100 can identify when the user is speaking and filter the speech captured at the ASM 110 with an equalization that compensates for the insertion of the earpiece.”; Par 65 – “At step 714, the processor 206 can monitor sound signatures in the environment from the ambient sound received from ASM 110. A sound signature can be defined as a sound in the user’s ambient environment which has significant perceptual saliency … As an example, a sound signature can correspond to an alarm, an ambulance, a siren, a horn, a police car, a bus, a bell, a gunshot, a window breaking, or any other sound.”) using a microphone (GOLDSTEIN Figs. 1 and 2 Unit 110 – “ASM”; Par 24 – “Earpiece 100 includes an Ambient Sound Microphone (ASM)  110 to capture ambient sound …”) configured to generate a signal based on a sound field [surrounding] remote from the apparatus (GOLDSTEIN Par 65 – “At step 714, the processor 206 can monitor sound signatures in the environment from the ambient sound received from ASM 110. A sound signature can be defined as a sound in the user’s ambient environment which has significant perceptual saliency … As an example, a sound signature can correspond to an alarm, an ambulance, a siren, a horn, a police car, a bus, a bell, a gunshot, a window breaking, or any other sound.”); 
analyse the at least one speech input to determine one or more expressions within the at least one speech input (GOLDSTEIN Fig. 7 Steps 714 and 716; Par 66 – “If at step 716, a sound signature of a warning sound is detected in the ambient sound, the processor at step 718 can selectively attenuate at least a portion of the audio content, or amplify the warning sound .. For example, spectral bands of the audio content that mask the warning sound can be suppressed to increase an audibility of the warning sound.”); and 
control at least one audio output signal dependent upon the one or more expression (GOLDSTEIN Fig. 7 Steps 718 – “Processor selectively attenuates at least a portion of the audio content” and 720 – “Processor presents an audible notification to the user via the ECR.”; Par 55 – “For instance, harmonics of an “alarm’ sound can be reproduced or amplified in relation to other ambient sounds or audio content.”; Par 66 – “If at step 716, a sound signature of a warning sound is detected in the ambient sound, the processor at step 718 can selectively attenuate at least a portion of the audio content, or amplify the warning sound .. For example, spectral bands of the audio content that mask the warning sound can be suppressed to increase an audibility of the warning sound.”).
FUMAROLO and GOLDSTEIN pertain to the same art of audio processing. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the user interface of FUMAROLO to include a microphone of an electronic device to receive an audio signal from a location surrounding the device, as taught by GOLDSTEIN.
One of ordinary skill would have been motivated to include a microphone of an electronic device to receive an audio signal from a location surrounding the device, in order to prevent the user from hearing warning sounds in the environment (GOLDSTEIN Par 59)



REGARDING CLAIM 2, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein controlling the at least one audio output signal comprises controlling the volume of the at least one audio output signal (FUMAROLO Par 50 – “Upon detecting the new keyword “emergency”, … raises the volume of the audio stream received from the ambulance channel in which the keyword “emergency” has been detected …”; GOLDSTEIN also discloses the limitation: Par 66 – “If at step 716, a sound signature of a warning sound is detected in the ambient sound, the processor at step 718 can selectively attenuate at least a portion of the audio content, or amplify the warning sound .. For example, spectral bands of the audio content that mask the warning sound can be suppressed to increase an audibility of the warning sound.”).

REGARDING CLAIM 4, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein the speech input is detected using one or more microphones (FUMAROLO Fig. 1 Device 125, 130, 135, 140, 145, and 150; Par 17  -- “The communication sources (devices) … include, but not limited to … cellular telephones …”; GOLDSTEIN also discloses the limitation: Figs. 1 and 2 Unit 110 – “ASM”; Par 24 – “Earpiece 100 includes an Ambient Sound Microphone (ASM)  110 to capture ambient sound …”).

REGARDING CLAIM 5, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein the at least one memory and the computer code are further configured to with the at least one processor cause the apparatus to identify new expressions which are to be stored in an expression database (FUMAROLO Par 48 – “In the meantime, the dispatcher also enters a new keyword “injury” to be checked for in the audio streams being received from the 10 fire tender channels.”; Par 50 – “In the meantime, the dispatcher also enters a new keyword “emergency” to be checked for in the audio streams being received from the 5 ambulance channels which are being monitored by the dispatch console now.”; Par 19 – “The memory 260 stores data including audio streams, text streams, programs, and other types of information.”; Par 27 – “In one example, the processor 230 can use a look-up table in the memory 260 to select a particular function (predefined dispatch console operation) from a list of functions to be performed on finding a match for a keyword. The look-up table can include various combinations of keywords, contextual environments of users of various devices, and the associated functions to be automatically performed.”).

REGARDING CLAIM 6, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 5, wherein the at least one memory and the computer code are further configured to with the at least one processor cause the apparatus to store the new expressions in the expression database (FUMAROLO Par 48 – “In the meantime, the dispatcher also enters a new keyword “injury” to be checked for in the audio streams being received from the 10 fire tender channels.”; Par 50 – “In the meantime, the dispatcher also enters a new keyword “emergency” to be checked for in the audio streams being received from the 5 ambulance channels which are being monitored by the dispatch console now.”; Par 19 – “The memory 260 stores data including audio streams, text streams, programs, and other types of information.”; Par 27 – “In one example, the processor 230 can use a look-up table in the memory 260 to select a particular function (predefined dispatch console operation) from a list of functions to be performed on finding a match for a keyword. The look-up table can include various combinations of keywords, contextual environments of users of various devices, and the associated functions to be automatically performed.”).

REGARDING CLAIM 7, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 6, wherein the new expressions stored in the expression database are capable of being used as the one or more expressions for controlling the at least one audio output signal (FUMAROLO Par 27 – “In one example, the processor 230 can use a look-up table in the memory 260 to select a particular function (predefined dispatch console operation) from a list of functions to be performed on finding a match for a keyword. The look-up table can include various combinations of keywords, contextual environments of users of various devices, and the associated functions to be automatically performed.”; Par 50 – “In the meantime, the dispatcher also enters a new keyword “emergency” to be checked for in the audio streams being received from the 5 ambulance channels which are being monitored by the dispatch console now. Therefore, the dispatch console will now check 350 the audio streams being received from the 5 ambulance channels for the new keyword “emergency.” Upon detecting the new keyword “emergency”, the dispatch console can automatically perform 330 another predefined dispatch console operation. In this particular example, the dispatch console automatically raises the volume of the audio stream received from the ambulance channel in which the keyword “emergency” has been detected to alert the dispatcher. The dispatcher may then take appropriate action.”).

REGARDING CLAIM 8, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein the at least one memory and the computer code are configured to with the at least one processor cause the apparatus to analyse at least one speech input using at least one of: 
hidden Markov model analysing; pattern detection analysing; dynamic time warping speech recognition analyzing (FUMAROLO Par 21 – “In a first embodiment, the plurality of audio streams received by the transceiver 210 is sent to the keyword spotter 220 directly. The keyword spotter 220 then spots or detects a first keyword in the multitude of audio streams by comparing the first keyword with the words in the received multitude of audio streams. The first keyword may be pre-programmed into the memory 260 of the dispatch console 110 or may be input by the dispatcher manually using the user interface 240. The keyword spotter 220 detects the first keyword in the received audio streams according to any of the known techniques in the art, which include, but are not limited to, algorithms such as sliding window and garbage model technique, K-best hypothesis, Iterative Viterbi decoding, and dynamic time wrapping.”); neural network pattern recognition analysing; maximum entropy Markov model analysing; Bayesian network analysing; tonal analysing; or beat pattern analysing.

REGARDING CLAIM 9, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein the expression comprises at least one of: 
at least one phoneme (FUMAROLO Par 21 – “The keyword spotter 220 then spots or detects a first keyword in the multitude of audio streams by comparing the first keyword with the words in the received multitude of audio streams.”); a defined musical note sequence; a defined silence period; a defined click; a defined noise burst (GOLDSTEIN also teaches the limitations: Par 65 – “At step 714, the processor 206 can monitor sound signatures in the environment from the ambient sound received from ASM 110. A sound signature can be defined as a sound in the user's ambient environment which has significant perceptual saliency. Sound signatures for various environmental sounds or warning sounds can be provided in a database available locally or remotely to the earpiece 100. As an example, a sound signature can correspond to an alarm, an ambulance, a siren, a horn, a police car, a bus, a bell, a gunshot, a window breaking, or any other sound.”); or a defined hand clap.

REGARDING CLAIM 10, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein the at least one memory and the computer code are further configured to with the at least one processor cause the apparatus to receive audio signals from an external apparatus (FUMAROLO Fig. 3 Step 310 – “Receiving a plurality of audio streams simultaneously from a plurality of mobile devices” and Step 330 – “Automatically performing at least a predefined dispatch console operation …”; Par 38 – “For example, while monitoring audio streams received by the transceiver 210 on 10 police channels numbered 1 to 10, If a keyword “thief” is found in the first 3 audio streams numbered 1,2, and 3, then a list of the first three channels … used for receiving the first 3 audio streams ….”) and convert the received audio signals into the at least one audio output signal to be output via one or more acoustic transducers (FUMAROLO Par 51 – ‘The above described methods … can reduce the risks of a dispatcher missing or skipping important calls and information due to mixing of multiple audio signals received from plurality of sources.  The automatically performed dispatch console operations can further help the dispatcher to clearly discern between the pluralities of received audio streams.”; Par 39 – “Other predefined dispatch console operations in the list of predefined dispatch console operations include, but are not limited to, automatically raising a volume of the selected audio stream(s) using a speaker included in the user interface 240, automatically routing the selected audio stream(s) to a different location by the processor 230, automatically displaying a v”).

REGARDING CLAIM 11, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1.
GOLDSTEIN explicitly discloses wherein the audio output signal comprises at least one: a music audio stream or a recorded speech broadcast (GOLDSTEIN Fig. 2 Unit 212 – “Audio Interface” and “Audio Content (e.g., music, cell phone, voice mail); Fig. 7 Step 702 – “Audio  Interface receives audio content from a media player”; Par 54 – “As an example a user can pair the earpiece 100 to a media player such as a portable music player, a cell phone, a radio …The audio content can be audible data such as music, voice mail, voice messages, radio, or any other audible entertainment, news, or information … At step 704, the ECR can deliver the audio content to the user’s ear canal 140.”).
FUMAROLO and GOLDSTEIN pertain to the same art of audio processing. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the user interface of FUMAROLO to include a music audio stream or a recorded speech broadcast, as taught by GOLDSTEIN.
One of ordinary skill would have been motivated to include a music audio stream or a recorded speech broadcast, in order to allow a user to listen to various sources as he/she desires.

REGARDING CLAIM 12, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1, wherein the apparatus further comprises at least one microphone and at least one acoustic transducer (FUMAROLO Par 19 – “The user interface 240 may include a microphone, a speaker, a display, a printer, a mouse etc. The processor 230 is coupled to all these elements, namely, the speech-to-text converter 250, the keyword spotter 220, the memory 260, and the user interface 240, and helps in the functioning of the dispatch console 110. The components of the dispatch console 110 are further described in detail below.”).

REGARDING CLAIM 13, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 12, wherein the at least one microphone is configured to enable the at least one speech input (As discussed in the rejection of Claim 1, FUMAROLO teaches a microphone capturing sounds from a location remote from the apparatus. GOLDSTEIN teaches a microphone capturing the sound surrounding the apparatus.  Thus, FUMAROLO in view of GOLDSTEIN teach the limitation.  FUMAROLO Fig. 1 Dispatch Console 110; Par 17  -- “The communication sources (devices) … include, but not limited to … cellular telephones …”; Par 38 – “For example, while monitoring audio streams received by the transceiver 210 on 10 police channels numbered 1 to 10, If a keyword “thief” is found in the first 3 audio streams numbered 1,2, and 3, then a list of the first three channels … used for receiving the first 3 audio streams ….”; GOLDSTEIN Par 60 – “For instance, a voice activity detector within the earpiece 100 can identify when the user is speaking and filter the speech captured at the ASM 110 with an equalization that compensates for the insertion of the earpiece. As one example, the processor 206 can compare the spectrum captured at the ASM 110 with the spectrum at the ECM 130, and equalize for the difference.”) and the at least one acoustic transducer is configured to provide the audio output signal as an analogue audio signal (FUMAROLO Par 39 – “Other predefined dispatch console operations in the list of predefined dispatch console operations include, but are not limited to, automatically raising a volume of the selected audio stream(s) using a speaker included in the user interface 240, automatically routing the selected audio stream(s) to a different location by the processor 230, automatically displaying a visual indication of a channel used for the selected audio stream(s)”; GOLDSTEIN also teaches the limitation: Fig. 2 – “ECR 120”; Par 61 – “The earpiece 100 can process the sound reproduced by the ECR 120 in a number of different ways to overcome an occlusion effect, and allow the user to select an equalization filter that yields a preferred sound quality.”).


Claim 14 is a method performing the steps of the Claim 1; thus, it is rejected under the same rationale.

Claim 15 is a method performing the steps of the Claim 2; thus, it is rejected under the same rationale.

Claim 17 is a method performing the steps of the Claim 4; thus, it is rejected under the same rationale.

Claim 18 is a method performing the steps of the Claim 5; thus, it is rejected under the same rationale.

Claim 19 is a method performing the steps of the Claim 6; thus, it is rejected under the same rationale.

REGARDING CLAIM 20, FUMAROLO in view of GOLDSTEIN discloses a computer program product comprising a non-transitory computer-readable medium having computer code stored thereon, the computer code, upon execution (FUMAROLO Par 56 – “Moreover, an embodiment can be implemented as a computer-readable storage medium having computer readable code stored thereon for programming a computer e.g., comprising a processor to perform a method as described and claimed herein.”), causing: 
performing the steps of Claim 1; thus, it is rejected under the same rationale.



Claims 3 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over FUMAROLO (US 2011/0276326 A1) in view of GOLDSTEIN (US 2008/0137873 A1), and in further view of CHIPCHASE (US 2011/0054647 A1).

REGARDING CLAIM 3, FUMAROLO in view of GOLDSTEIN discloses an apparatus as claimed in claim 1.
FUMAROLO in view of GOLDSTEIN does not explicitly teaches pausing an audio output signal.
CHIPCHASE discloses a method/system for controlling audio signal outputs based on expressions, wherein controlling the at least one audio output signal comprises pausing the at least one audio output signal (CHIPCHASE Par 157 – “If it is determined in step 785 that audio is being presented currently to the user, then the user audio received in step 705 is compared to the example broader but still limited vocabulary for actions with current audio. Actions that can be taken any time there is audio already being presented to the user are compared e.g., for STOP, PAUSE, REWIND, PLAY, FAST, SLOW, REAL, INVITE, FLAG, INDEX until a match is found in steps 786 a, 786 b, 786 c, 786 d, 786 e, 786 f, 786 g, 786 h, 786 i, 786 j, respectively.”; Par 158 – “If the user audio matches PAUSE, then in step 787 b the currently presented audio is paused to be resumed without loss.”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the user interface of FUMAROLO in view of GOLDSTEIN to include pausing the audio output signal, as taught by CHIPCHASE.
One of ordinary skill would have been motivated to include pausing the audio output signal, in order to allow a user to control the audio signal as desired.

Claim 16 is a method performing the steps of the Claim 3; thus, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655